Per Curiam:
The decision which was filed in this case contained no separate statement of facts and conclusions of law, but was a short decision, as permitted by section 1022 of the Code of Civil Procedure. Ho exceptions were filed to it, as required by that section. We have recently held that where such is the case the court has no power to review either the decision of the court or any exceptions táken during the progress of the trial. (Thompson v. Schwartz, 39 App. Div. 658; Van Vleck v. Ballou, post, p. 489.)
The judgment, therefore, must be affirmed, with costs.
' Present—Van Brunt, P. J., Barrett, Rumsey, Patterson and O’Brien, JJ.
Judgment affirmed, with costs.